DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1, 3-6, 8-12, 15-21, 23 and 26-27 are pending in the application.  Claims 2, 7, 13-14, 22 and 24-25 have been cancelled. 
	
		
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 3, 6, 12, 15-21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfrey et al. (US 4,632,859) in view of Bauer et al. (US 2008/0241529 A1).

Regarding claims 1, 3, 6, 12, 15-21, 23 and 26, Wolfrey teaches a tape backing comprised of a siliconized epoxy resin reinforced with a polyester or polyamide non-woven fabric (Abstract).  Wolfrey teaches that it is possible to eliminate release coating the backing when used as a tape backing, as the silicone increases the lubricity of the backing (Abstract).  Wolfrey teaches that the backing is useful for pressure sensitive electrical tapes and is comprised of an epoxy resin reacted with a siloxane polyoxy ethylene copolymer  (col. 2 lines  11-26).  Wolfrey teaches water resistance (col. 2 lines 32-37).  Wolfrey teaches that a non-woven web material, comprising polyester or aromatic polyamide fibers, is passed through a liquid bath of an exemplary formulation, which the examiner notes would result in at least partial impregnation at both surfaces as claimed (col. 4 lines 14-21).

Wolfrey does not explicitly disclose a tacky first pressure sensitive adhesive disposed on at least one of a second major surface of the porous layer.

However, Bauer teaches moldings that are preferably laminates which contain at least one nontacky substrate layer and at least one adhesive layer, wherein at least one of the layers contains flameproofed adhesive and sealing materials ([0212], [0023]-[0027] and [0210]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified one or both surfaces of the tape backing of Wolfrey with pressure sensitive adhesives in order to obtain double sided adhesive tapes ([0212], [0023]-[0027] and [0210]).


With regard to the claimed ASTM properties, the examiner notes that applicant has provided at paragraphs [0045]-[0060] (e.g. [0045], [0053] and [0059]) of applicant’s published specification specific structural examples which provide the structure and properties claimed (see US 2017/0173916).  The examiner notes that the structure of modified Wolfrey discussed above is substantially similar to that disclosed by applicant. Thus, it is the position of the Office that the composition of modified Wolfrey would have the claimed properties as the same compounds necessarily have the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the articles taught by modified Wolfrey to have the claimed properties.  
Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfrey et al. (US 4,632,859) in view of Bauer et al. (US 2008/0241529 A1), as applied to claim 1 above, further in view of Macuga (US PGPUB 2004/0180195).

Regarding claim 3, modified Wolfrey remains as applied above.

Modified Wolfrey does not explicitly disclose the claimed limitations.

However, Macuga teaches a housewrap that comprises a barrier layer and an adhesive layer applied to the first surface of the barrier layer for attachment to a building (see Abstract).  Macuga teaches that the adhesive layer comprises a pressure sensitive adhesive that has a high moisture vapor transmission rate of at least about 100 g/m2/day (Abstract).  Macuga teaches, for instance, that the pressure sensitive can be present in a pattern comprising a substantially solid perimeter border (a first pressure sensitive adhesive) with a patchwork of squares positioned therein (a second pressure sensitive adhesive) (see [0042]-[0043] and Fig. 8K).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the adhesive of modified Wolfrey with patterns as taught by Macuga in order to obtain materials such as housewraps that can be easily installed without the use of nails or staples while providing desirable levels of moisture vapor transmission through the barrier layer of the housewrap, as taught by Macuga (see Abstract, [0007], [0030]-[0031] and [0033]).


Regarding claims 4-5 and 8, Macuga teaches that the adhesive layer can be applied in a continuous pattern or a discontinuous pattern, and the pattern can comprise random positioning of voids (see [0013], [0043]-[0045] and Figs. 8I and 8J).  Macuga also teaches that the adhesive layer has a high moisture vapor transmission rate (see Abstract).




Claims 9-11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfrey et al. (US 4,632,859) in view of Bauer et al. (US 2008/0241529 A1), as applied to claim 1 above, further in view of Zajaczkowski et al. (US PGPUB 2010/0120931).

Regarding claims 9-11 and 28, modified Wolfrey remains as applied above.
Modified Wolfrey does not appear to explicitly disclose the claimed limitations.
However, Zajaczkowski teaches a pressure sensitive adhesive that comprises oligomers having a polymer backbone comprising polyether, onto which is attached one or more reactive functional groups such as silyl groups (see Abstract and [0029]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the polyoxyalkylene polymers of modified Wolfrey with silyl groups attached to the polymer backbone in order to provide functional groups that will cross-link with other polymers or groups in the formulation, and/or in order to obtain self-reactive polymers, for use in obtaining adhesive sheets as taught by Zajaczkowski (see [0029] and [0131]).


Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfrey et al. (US 4,632,859) in view of Bauer et al. (US 2008/0241529 A1), as applied to claim 1 above, further in view of Weston US PGPUB 2009/0158683).
Regarding claim 20, modified Wolfrey remains similarly as applied above to claim 1.
Modified Wolfrey does not appear to explicitly disclose wherein the porous layer comprises blown microfibers.
However, Weston teaches building wraps for use in external walls, wherein the wraps include moisture vapor permeable water-resistive barriers such as spunbond-meltblown nonwoven sheets (see Abstract and [0010]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the porous scrim and/or film layer of modified Wolfrey with spunbond-meltblown nonwoven sheets in order to provide water-resistive barriers that resist liquid water that has penetrated behind the exterior covering from further intruding into the an exterior wall assembly, as taught by Weston (see [0004] and [0024]).
Regarding claim 24, Weston teaches microporous films (see [0024]-[0025]).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfrey et al. (US 4,632,859) in view of Bauer et al. (US 2008/0241529 A1), as applied to claims 1-2 above, further in view of Cully et al. (US Patent No. 4,201,808).
Regarding claim 21, modified Wolfrey remains as applied above, teaching that a release liner 18 can be applied over the adhesive layer (see [0025] and Fig. 3).
Modified Wolfrey does not appear to explicitly disclose the additional limitations of claim 21.
However, Cully teaches a method of producing a silicone release coating on a substrate (column 2, lines 60-65).  Cully discloses application of a silicone release coating comprising (a) an organopolysiloxane containing an average of at least 1, an preferably from 2 to 10 acryloxy and/or methacryloxy group ((meth)acrylate functional siloxane) per molecule, (b) a low molecular weight polyacrylyl crosslinking agent chosen from e.g. siloxane polyacrylates ((meth)acrylate functional siloxane), and optionally, (c) a photosensitizer (see column 2, line 62 to column 3, line 7).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the release liner of modified Wolfrey with siloxane polyacrylates or with organopolysiloxanes comprising acryloxy and/or methacryloxy groups in order to obtain cured silicone release coatings that display excellent release characteristics and can be easily removed from adhesives with little or no transfer of the release coating onto the adhesives, as taught by Cully (see col. 3, lines 8-15). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-12, 15-21 and 23  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789  

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789